Citation Nr: 0122907	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-09 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for an ankle disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that denied the veteran's claim of 
entitlement to service connection for a bilateral ankle 
condition.  A hearing was held at the RO in December 2000.


REMAND

The veteran and his representative contend that service 
connection is warranted for an ankle disability.  
Specifically, the veteran contends that the ankle condition 
from which he now suffers is directly related to the ankle 
problems he suffered in service, and noted in his service 
medical records.  The veteran is currently service connected 
at a 10 percent evaluation for each knee, for patellofemoral 
syndrome.
 
Initially, the Board notes that the veteran's service medical 
records do indicate that he suffered from some ankle problems 
while in service.  Service medical records dated early August 
1991 indicate that the veteran at that time had cellulitis of 
the right ankle secondary to a rash, and contact dermatitis 
of both ankles.  An examination dated mid August 1991 found 
the veteran to have resolved cellulitis.  The veteran 
complained of swelling and pain in his ankles in late October 
1991, although, upon examination, the veteran was noted to 
have full range of motion, and no swelling in the ankles.  At 
that time the veteran was diagnosed with patellofemoral 
syndrome.

The Board also notes that the results of a VA examination 
dated March 2000 diagnosed the veteran with status post 
cellulitis of both ankles, with negative findings on the day 
of the examination.  The examiner at that time also noted 
that the veteran had no definite ankle disability present 
other than bilateral pes cavus (which was noted on the 
veteran's June 1991 entrance examination.)

The report of an April 2001 consultation indicated that the 
veteran at that time reported that, during service, he was 
told he had gangrene in both ankles, and that he recalled 
receiving numerous injections, and being in physical therapy 
during that time.  The opinion offered at that time indicated 
that the veteran clearly had motor weakness and evidence of 
sensory abnormality involving both of his ankles and his 
feet.  The examiner noted that the veteran described what 
sounded like a history of possible osteomyelitis or a very 
severe suppurative cellulitis or erysipelas versus abscess.  
The examiner noted that this may have affected the veteran's 
nerves and left him with motor weakness and sensory 
abnormality.  Differential diagnosis included the possibility 
of vascular necrosis of the talar dome.

As such, it appears that the two medical opinions of record 
are in disagreement as to whether the veteran suffers from an 
ankle disability, and, if so, whether such ankle disability 
is related to service.  As such, the Board is of the opinion 
that another, more thorough, VA examination should be 
conducted in order to better determine whether any ankle 
disability from which the veteran suffers is related to 
service.

Further, the veteran apparently indicated to his medical 
provider, during an April 2001 consultation, that he had 
remained in the service for two years.  The Board notes that 
the only DD-214 of record indicates that the veteran served 
only six months, from June 1991, to December 1991, apparently 
on active duty for training.  That DD-214 also contains the 
notation that it was not a final discharge.  Upon REMAND, a 
further attempt should be made to obtain any further DD-214s 
issued to the veteran, and any other relevant service records 
available, to include any further service medical records not 
already associated with the claims folder.  Further, as many 
of the copies of the veteran's service medical records 
submitted are nearly illegible, clear copies, or the 
originals, are requested to be associated with the veteran's 
claims folder, so that all relevant evidence may be 
adequately examined.

Further, The Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  Upon REMAND, the RO should consider whether any 
further development is warranted under this new law.

Accordingly, this case is REMANDED for the following 
development:

1. The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain any DD-214s that are 
not already associated with the 
veteran's claim folder, and to make 
sure all relevant service medical 
records are associated with the claims 
folder, and are legible.  Additional 
clearer copies, or the originals, of 
illegible service medical records 
should also be obtained.

2. The RO should contact the veteran, as 
well as his representative, and ask 
that he provide the names and 
addresses of all medical care 
providers who have recently treated 
him for any ankle condition.  After 
securing any necessary release(s), the 
RO should request copies of all 
indicated records which have not been 
previously secured and associated with 
the claims folder.  If the search for 
any requested records yields negative 
results, that fact should clearly be 
documented in the veteran's claim 
file, and he should be so notified.

3. After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
whether he suffers from an ankle 
disability, and if so, the severity 
and etiology of that disability.  It 
is imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, and acknowledges such review 
in the examination report.  All 
necessary tests and studies should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  Based on a review of the 
records contained in the claims folder 
and results of the examination, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that any ankle disability from 
which the veteran suffers is related 
to service.  The examiner must set 
forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act and its 
implementing regulations at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.

6. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim of entitlement to service 
connection for an ankle disability.  
The RO must provide adequate reasons 
and bases for its determination.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




